Title: To James Madison from Harry Toulmin, 28 July 1810
From: Toulmin, Harry
To: Madison, James


Dear Sir
Fort Stoddert, 28th July 1810
Placed as you are in the highest station to which the good sense of a republican nation can elevate an individual; fully occupied, no doubt, if not burthened with concerns highly interesting to a large portion of the globe; I have felt reluctant to intrude myself and my own little circle on your attention. And although from the peculiar local position of this settlement, surrounded by indians, cut off and entirely detatched from & unknown to the main body of the territory of which it is a part, adjacent to the province of an European power, bearing daily oppressions from it, and yet in physical strength its superior, altho’ from these circumstances there is perhaps a fairer field open to unprincipled intrigue & restless ambition than in any spot of equal extent, although the difficulty of revolt from government or defiance of its authority is less, and prospect of indemnity is greater, than in any other community professing to be civilized; although the peace of the United States & the integrity of their territories & dominion may more easily be brought into jeopardy, by the people of this country than by the same number of people in any other part of the continent, & although from these considerations, I have at all times been deeply impressed with the importance of a really efficient government on this insulated frontier, and have viewed the concerns of this settlement (poor & contemptible
   
   I used to estimate our numbers at 2,000. They are now supposed to amount to nearly 10,000.

 as it is) as having a bearing on the general interests of the empire, very disproportioned to its magnitude; yet I never could suffer myself to have the presumption to imagine that similar views of us, and our concerns & our relations to the general government, ever could be entertained at a distance. And indeed, the circumstance of our being totally unrepresented in the congress of the United States (—for the Mississippi delegate represents us about as much as the Middlesex members represented the American colonies in the British parliament) cannot but have a tendency to place us in a point of insignificance even below that which a mere regard to our numbers would leave us in.
Far, however, am I from mentioning these circumstances as affording the slightest ground of complaint. I speak of them merely as the natural result of our peculiar situation, & as at once accounting for my not troubling the chief of the general government with frequent reports of our situation, as well as of forming the foundation of my apology, in case I should even in the present instance, be regarded as unnecessarily intruding upon your attention.
By the last mail I mentioned to my friend Mr Graham some fears which I had that every thing was not going on right here, and likewise sent him a copy of a formal complaint on the subject of a projected expedition against the Spanish settlements, which had been made by the Governor of West Florida to Coll. Sparks the commanding officer at this post, and of which I had previously transmitted a copy to Govr. Holmes. At first I thought it an idle fear. On my going lately up into our settlement, though evevery [sic] one stoutly denied knowing any thing of it; yet I was led from some circumstances to suspect that there had been some such scheme in agitation, but that it was possibly abandoned.
Under these impressions I wrote to Mr Graham. But I have since become satisfied that it exists, that it has been long in contemplation, & that it is the present intention to carry it into execution.
At first I had supposed that a mere predatory incursion was the object: but I am now convinced that a conquest of the country is anticipated, but whether the ultimate object really be an unconditional submission to the authority of the United States, or the formation of a new government under the protection of some foreign power; I have no data on which to form a satisfactory conclusion. The probability is that no definite plan has been adopted by the bulk of the partizans.
About 10 days since I went up to our old court house to examine into the case of a man accused of murder, when being at the house of a friend and several other persons being present, Mr Kennedy (an attorney at law and lately commissioned a Major of the Militia, and who was supposed at Mobile to be the prime mover of the projected expedition) having called upon me; I made some allusion to the alarms which I understood existed in Mobille as to an attack from this country, and added, that whenever an expedition to take possession of Florida should be undertaken by the American government, he might count upon me as one who would serve as a soldier in it. Upon this he observed, that there was no law of the United States which prohibited such an expedition: that the act of congress related merely to fitting out military expeditions, against the dominions of any foreign prince or state, & that inasmuch as the president had rejected the ambassador of the Spanish Junta, and had declared that he would not receive an ambassador from King Joseph; the province of Florida could not be considered as belonging to any foreign prince or state, and consequently an expedition against that province, would not come within the provisions of the act of congress.

Though I was well satisfied from this of the turn which his mind had taken; I was not a little surprised when on monday last he called upon me, and very openly avowed the existence of an association for the purpose of taking possession of Mobile or Florida (for I do not recollect which term was used) and after completing the conquest, making a tender of it to the United States. He told me that in a few days he was to set out for Georgia and was taking letters from Coll. Carson (a young lawyer who is a member of the Council and was lately appointed Colonel of the militia of this (Baldwin) county) and Mr Sewell, Register of the land office to Mr Crawford & Mr Tait, Senators from the State of Georgia, to enquire whether if the people of this country took possession of Florida and were ready to deliver it up to the United States, they would receive their countenance in Congress.
Mr Kennedy observed that if those gentlemen gave any favourable assurances, the enterprize would be carried into immediate execution: that it had been neglected too long: that it was necessary that something should be done: that the expedition had been many months in contemplation: that a society for the purpose had long been formed: that it consisted of upwards of 400 members, and that the toasts given at the different meetings on the 4th. of July were intended to stir up the people, who would no doubt, generally & heartily engage in it.
He remarked that he had been considered at Mobile as at the head of the expedition, but that it was in fact Coll. James Caller. I replied that this must be impossible as Col. Caller was the man who, three or four years ago, by communicating it to me, broke up a similar expedition projected by his brother Coll. John Caller, then Colonel of Washington County. He answered that such it was true, was then the effect, but that it was not the intention of Coll. Caller, who had communicated the affair to me merely to sound my inclinations on the subject.
I observed that it was impossible that the Georgia senators could countenance the enterprize, that the law was plain, and that the consequence must be either a separation from the Union or a vigorous prosecution of the offenders in the courts of justice.
He replied that as to a division of the Union we were too few in number for such an event to be the consequence; and that as to prosecutions for the offence, the parties would be tried among ourselves. I reminded him that the officers concerned in the administration of justice, were bound by their oaths to enforce the laws actually existing. He replied that he was well aware of it and could not expect any thing from me incompatible with my official obligations: that he & I, it was true, had been of different opinions, but that of my patriotism he could never entertain a doubt: that their reliance would be on the ultimate favourable indulgence of the United States; of which he should consider that assurances from the Georgia senators of a disposition to exert themselves to be a sufficient pledge. He added that the expedition at any rate must do some good: that it wd show government that we would have the navigation of the river, and that this was absolutely necessary as it was evident that they would never give it to us.
On this I remarked that I had feared that the government of the United States had not been in the habit of seeing the urgency of this object in a point of view sufficiently strong, that I had entertained serious apprehensions on the subject, and really wished that every means could be taken, short of a violation of the laws, to impress the minds of the general government with a sense of the importance of the free navigation of these rivers, but that I would never consent to do evil that good might come.
His whole manner indicated a sanguine calculation upon general support, and a perfect confidence in the success of the enterprize. His full persuasion of impunity has no real connection with any reliance on what he calls my patriotism. It results either from a belief that the United States will be compelled to wink at the outrage in order to preserve their own territory: or it may be nothing more than the natural result of past experience, as he has more than once been acquitted on serious charges, where I thought the proof of guilt was clear as day light.
Mr Kennedy mentioned also that Mr Caller meant to write to Govr. Holmes and to apprize him of their intentions: and informed me that as to himself he expected to return from Georgia about the middle of September. Not having been in habits of much intercourse with Mr Kennedy, I was much surprized at the freedom of this communication, & could only impute it to a confident & I hope extravagant calculation on the infallible operation of their plans. A similar communication I find was made to some of the military officers, and to a very intelligent citizen, whose report of it I inclose. Overtures were also lately made by a Justice of the peace to another respectable citizen residing here, who was assured that a body of men was possitively engaged, that they hoped to have the countenance of government—but that at any rate they were determined not to be cramped.
As this plan it seems has been some time in agitation, it is probable that many appointments in the militia have been made with reference to it. There are some arrangements which have heretofore appeared to me inexplicable which are rendered perfectly intelligible by this Conspiracy: and as the militia officers of this country have been in the habit of exercising very extraordinary powers; it was a matter of infinite importance that the friends of the expedition should monopolize as great a number of militia commissions as possible. It is true that the power of appointment nominally resides in the governor: but it results from the remoteness & insulated nature of our situation, that all the powers of government are practically possessed by the people, or rather are exercised by the few who by popular intrigues & by devoting themselves to the business are enabled to procure themselves to be elected to the territorial legislature.
It is probably in a great measure with a view to this expedition that the leaders in it have been extremely solicitous to prevent a division of our territory, although it was unquestionably the wish of the great body of the settlement.
They readily foresaw that no progress could be made in such a project, whilst a federal governor and federal judges were stationed in the midst of them.
To remove another obstacle, a very dexterous manuvre has been made to prevent the holding of a superior court, and the extreme anxiety to establish the doctrine that under existing circumstances no court could be held has probably resulted from more than mere private reluctance to comply with pecuniary obligations.
As to the probable issue of this business, I am by no means satisfied. If it has really gone to the length that Kennedy asserts, and if the people be really so generally well affected to it (though I believe that no individual should be condemned on his testimony alone); I believe that the enterprize will be carried into effect and that with a moderate share of conduct and courage, it will be successful. As to its depending at all on any assurances from Georgia, I do not believe it. It may be politic to hold out the idea to the people & by and by to make a declaration that such assurances have been received. Or it may be nothing more than a scheme to provide for the leaders a decent way to retreat out of the conspiracy, in case, it should be thought too hazardous. But I cannot conceive that the projectors of the enterprize really mean to let it rest on a contingency so precarious.
As to their success, if they should really persevere; the few troops which are in this country cannot stop them, nor indeed, do I see how the military commander could step forward by virtue of any authority with which he is invested. Besides this the insurgents may cross the line at some point entirely out of the observation of Fort Stoddert: and when they get to Mobile, if they have any thing of the energy of desperadoes, they may enforce a surrender from the Spanish officers, notwithsg the Spanish troops & the 4 or 500 Indians whom they have to protect them. It is possible indeed that the Invaders may have confederates at Mobile: but I do not conceive that they have any connection with the revolutionists in New Feliciana, (on the Mississi) as there is no intercourse between that country & this.
But I do not believe that there is any thing like such unanimity among the people of this country as Kennedy seemed to calculate upon. I even believe that the greater part of the old tories, true to their original principles, are disposed to remain submissive subjects of the powers that be. The other old settlers have generally property, and few of them will be disposed to risque that for the sake of pre-eminence. As to the new comers, who are numerous and generally needy, I am not much acquainted with them. There [sic] are mostly from Georgia & are settled on the public lands and certainly ought in prudence not to provoke an enforcement upon them of the provisions of the law to prevent settlements being made unauthorized. They are besides acquainted only by report with Spanish oppression and are not likely very soon to be materially affected by it. For these reasons I am not without the hope, that the current may still be turned. Perhaps indeed it is already turned, & this disclosure might be made to me by Kennedy merely to enable them to have a decent way of getting out of the scrape.
I shall, however, use all the exertions I can to ward off the meditated blow, but I must rely on argument & persuasion merely. If there were public meetings, I should fear nothing. But every thing here is done by private intrigue & as the people are exceedingly scattered, it is hard to see many of them at a time.
Should the goverment deem any step necessary either to quiet the Spanish governt here, or to deter our own people, or to oppose their progress if needful; it is desirable that [I] may be advised of it as speedily as possible.
Any communications with which you may be pleased to honour me will come most speedily by the Georgia route. I have the honour to be, with the highest respect, dear Sir Your obliged & most obedt Servt
Harry Toulmin
P. S. Since writing: I have recd from Captn Gaines who is near St Stephens, a copy of the toasts, and the inclosed letter to myself.

I have not time before the Mail goes to copy it, or to review what I have written.
